Title: Thomas Jefferson to John Threlkeld, 8 March 1809
From: Jefferson, Thomas
To: Threlkeld, John


          
 Mar. 8. 09.
           Th: Jefferson presents his compliments to mr Threlkeld and takes the liberty of asking a few  small plants of the English mulberry & peach-Apricot, of which mr Threlkeld thought he could spare some. Th:J. can convey only such & so many as are very portable, & will occupy but little space. he begs leave to present to mr & mrs Threlkeld & family his friendly Adieux, and assurances of his sincere attachment & respect.
        